

116 HR 7606 IH: MFAR Transparency Act
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7606IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Williams (for himself and Ms. Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Comptroller General to submit to Congress a report on the impact of the Medicaid Fiscal Accountability Regulation, to limit the authority for the Secretary of Health and Human Services, and for other purposes.1.Short titleThis Act may be cited as the MFAR Transparency Act.2.Reporting requirement relating to the Medicaid Fiscal Accountability Regulation(a)Comptroller General reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report that—(1)identifies the reporting requirements that are necessary to ensure that States comply with laws and regulations with respect to the financing of the non-Federal share of expenditures under State plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(2)estimates the financial impact of the proposed rulemaking entitled, Medicaid Program; Medicaid Fiscal Accountability Regulation published by the Secretary of Health and Human Services on November 18, 2019 with respect to all health care facilities that receive supplemental or direct payments under such title XIX funded through intergovernmental transfers; (3)evaluate the impact of the proposed rulemaking described in paragraph (2) with respect to State and local budgets, including the impact of tax increases that would be necessary to maintain current funding for hospitals and nursing homes that receive payments from intergovernmental transfers (as of the date of enactment of this Act); and(4)identifies the impact of the proposed rulemaking described in paragraph (2) with respect to intergovernmental transfers of funds from units of government within a State and provider taxes paid authorized under section 1903(w) of the Social Security Act (42 U.S.C. 1396b(w)).(b)Limitation of authority for the Secretary of Health and Human ServicesThe Secretary of Health and Human Services may not take any action (through promulgation of regulation, issuance of regulatory guidance, or other administrative action), unless the 116th Congress enacts a resolution that authorizes such action, to finalize or otherwise implement provisions contained in the proposed rulemaking described in subsection (a)(2).